Case: 18-60349      Document: 00514878129         Page: 1    Date Filed: 03/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 18-60349                           March 19, 2019
                                                                              Lyle W. Cayce
JUNNE KOH,                                                                         Clerk


                                                 Plaintiff–Appellant,

v.

MS. UNKNOWN FAUST, Case Manager; DIRECTOR THOMAS KANE,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:17-CV-27


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Junne Koh, federal prisoner # 44827-086, moves this court for leave to
proceed in forma pauperis (IFP) in his appeal of the dismissal as frivolous of
his civil rights complaint. By moving for IFP status here, Koh is challenging
the district court’s certification that his appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a).
       Before Koh filed the instant appeal, he had accumulated at least two 28
U.S.C. § 1915(g) strikes—one in Koh v. Kane, 5:17-cv-206 (N.D. Tex. Jan. 17,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60349     Document: 00514878129      Page: 2   Date Filed: 03/19/2019


                                  No. 18-60349

2018) and one in Koh v. Kane, 5:17-cv-39 (S.D. Miss. Apr. 23, 2018). He
subsequently accumulated another § 1915(g) strike in Koh v. Fox, 5:18-cv-289
(W.D. Okla. July 31, 2018). Further, while the instant appeal was pending, in
Koh v. Kane, No. 18-10125, we dismissed Koh’s appeal as frivolous and barred
him under § 1915(g) from proceeding IFP in any civil action or appeal while he
is incarcerated or detained in any facility unless he is under imminent danger
of serious physical injury.
      Under § 1915(g), a prisoner may not proceed IFP in a civil action or in
an appeal of a judgment in a civil action if the prisoner has, on three or more
prior occasions, while incarcerated, brought an action or appeal that was
dismissed as frivolous or for failure to state a claim, unless the prisoner is
under imminent danger of serious physical injury. Koh has not alleged, nor
does the record show, that he is in imminent danger of serious physical injury.
Therefore, Koh has not shown that the imminent-danger exception to the
§ 1915(g) bar should be applied to the instant appeal. See Baños v. O’Guin, 144
F.3d 883, 885 (5th Cir. 1998) (per curiam).
      Even if Koh were to overcome the § 1915(g) bar, he must demonstrate
both financial eligibility and a nonfrivolous issue for appeal. See FED. R. APP.
P. 24(a); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Koh’s appellate
brief misstates the basis for the district court’s certification decision, and he
has not raised a nonfrivolous issue for appeal. See Carson v. Johnson, 112 F.3d
818, 821 (5th Cir. 1997); Baugh, 117 F.3d at 202. Koh’s motion for IFP is
DENIED, and his appeal is DISMISSED.
      In Koh v. Kane, No. 18-60342, we ordered Koh to pay a monetary
sanction in the amount of $100 payable to the clerk of this court and barred
him from filing any pleading in the district court or this court until the sanction
is paid unless he first obtains leave of the court in which he seeks to file such



                                        2
    Case: 18-60349    Document: 00514878129        Page: 3   Date Filed: 03/19/2019


                                 No. 18-60349

pleading. We remind Koh that he is BARRED from filing any pleading in the
district court or this court until the sanction is paid unless he first obtains
leave of the court in which he seeks to file such pleading.
      We WARN Koh that any future frivolous, repetitive, or otherwise
abusive filings would invite the imposition of additional sanctions, which might
include dismissal, monetary sanctions, and restrictions on his ability to file
pleadings in this court and any court subject to this court’s jurisdiction. Koh
should review any pending appeals and actions and move to dismiss any that
are frivolous, repetitive, or otherwise abusive.




                                        3